
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1647
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Melancon
			 submitted the following resolution; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		RESOLUTION
		Urging the Secretary of Veterans Affairs to
		  acquire and utilize the Our Lady of Lourdes Regional Medical Center in
		  Lafayette, Louisiana, as a full-service Department of Veterans Affairs hospital
		  to better serve veterans throughout the Acadiana region of
		  Louisiana.
	
	
		Whereas Louisiana veterans, having served the United
			 States with honor and at great personal sacrifice, deserve the best possible
			 medical treatment available;
		Whereas the residents of Louisiana and the American people
			 owe the security of the Nation to those who have heroically defended it;
		Whereas over 60,000 veterans currently reside in
			 Louisiana’s Acadiana region;
		Whereas veterans living in Lafayette, Louisiana, and the
			 surrounding areas must travel more than 180 miles round trip to receive
			 comprehensive medical treatment from a Department of Veterans Affairs
			 hospital;
		Whereas traveling long distances to receive medical
			 treatment is inconvenient and difficult for many veterans;
		Whereas the Department of Veterans Affairs has stated its
			 desire to expand medical services in Lafayette to better serve Acadiana
			 veterans and their families;
		Whereas the Our Lady of Lourdes Regional Medical Center in
			 Lafayette, Louisiana, is being vacated in 2011, and this presents an
			 opportunity for the Secretary of Veterans Affairs to acquire a prime medical
			 facility; and
		Whereas a Department of Veterans Affairs hospital in
			 Acadiana would be a boon to the region’s economy, providing more than 1,300
			 jobs to residents and veterans: Now, therefore, be it
		
	
		That the House of Representatives
			 strongly urges the Secretary of Veterans Affairs to acquire and utilize the Our
			 Lady of Lourdes Regional Medical Center in Lafayette, Louisiana, as a
			 full-service Department of Veterans Affairs hospital to better serve veterans
			 throughout the Acadiana region of Louisiana.
		
